         Case 1:17-cv-10789-JGD Document 101 Filed 09/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                   )
                                                 )
        Plaintiff                                )
                                                 )
             v.                                  )               Case No. 1:17-cv-10789-JGD
                                                 )
CENTRAL INTELLIGENCE AGENCY                      )
                                                 )
       Defendant                                 )
                                                 )


                               JOINT STATUS REPORT,
                       JOINT MOTION FOR STAY OF PROCEEDINGS

       Plaintiff, Dr. Amanda Johnson, and Defendant, Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the Court’s order dated September 30, 2020. (ECF

No. 100). The parties respectfully request the Court to stay all proceedings in the above entitled

matter until November 18, 2020 to allow for the completion of the parties’ settlement

agreement.

       As grounds therefore, the parties state as follows:

       1. The parties have reached an agreement addressing the issues that were previously

             being litigated on cross-motions for summary judgment (ECF Nos. 85, 87) and now

             require additional time to execute the terms of that agreement, which will include

             some additional searches and productions of records; and

       2. The parties therefore respectfully request that the Court stay this case until such time

             that the parties are able to complete their obligations under the agreement, after which

             time the parties presently anticipate that the Plaintiff will file a stipulation of

             dismissal.



                                                     1
         Case 1:17-cv-10789-JGD Document 101 Filed 09/30/20 Page 2 of 3



WHEREFORE the parties respectfully request that the Court stay this proceeding until

November 18, 2020. The parties shall file a stipulation of dismissal or joint status report on said

date.



        Respectfully submitted,



 AMANDA JOHNSON,                                     CENTRAL INTELLIGENCE AGENCY,

 By her attorney,                                    By its attorney,

   /s/ Andrew F. Sellars                             ANDREW E. LELLING
 ANDREW F. SELLARS (BBO No. 682690)                  United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law                     By: /s/ Anita Johnson               _
 765 Commonwealth Avenue                             ANITA JOHNSON (BBO No. 565540)
 Boston, MA 02215                                    Assistant United States Attorney
 Tel: (617) 358-7377                                 United States Attorney’s Office
 Fax: (617) 353-6944                                 John Joseph Moakley U.S. Courthouse
 sellars@bu.edu                                      One Courthouse Way - Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3266
                                                     Anita.Johnson@usdoj.gov




Dated: September 30, 2020




                                                 2
         Case 1:17-cv-10789-JGD Document 101 Filed 09/30/20 Page 3 of 3



                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on September 30, 2020.

                                                                             /s/ Andrew F. Sellars
